Deny and Order Entered January 31, 2022




                                S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00046-CV

          IN RE MEADOWBROOK BAPTIST CHURCH, Relator

          Original Proceeding from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC--21-01593-E

                                  ORDER
                Before Justices Schenck, Reichek, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                        /Cory L. Carlyle/
                                        CORY L. CARLYLE
                                        JUSTICE